Citation Nr: 0841825	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  05-35 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a right Achilles 
tendon disorder. 

2.  Entitlement to service connection for right knee 
disorder.

3.  Entitlement to service connection for acid reflux disease 
(GERD). 

4.  Entitlement to service connection for a right ankle 
condition. 

5.  Entitlement to service connection for a left rotator cuff 
injury.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to March 
1988.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions dated in December 
2004, May 2005 and March 2006, of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, 
which denied the benefits sought on appeal.  

Additional evidence was received into the record in November 
2008, subsequent to issuance of the most recent supplemental 
statement of the case by the RO, and without waiver of RO 
consideration of the additional evidence.  However, as the 
additional evidence is not pertinent to any issue on appeal, 
there is no prejudice to the veteran in the Board rendering 
the Remand below.  To the extent that the additional evidence 
seeks to reopen a claim for service connection for a low back 
disability, previously denied in March 2006, as such matter 
has not been considered by the RO, it has not been developed 
for appellate consideration at this time.  It is referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Reasons for Remand: To obtain additional treatment records 
and to afford the veteran a VA examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).

In a statement received in March 2006, the veteran reported 
that he had received treatment for his GERD at the VAMC in 
Superior, Wisconsin.  Specifically, the veteran contends that 
Dr. L. stated that his GERD was caused by treatment received 
for upper respiratory congestion during service, and that 
this statement should be in his VAMC treatment records.  
However, the Board notes that there are no VA treatment 
records on file.  VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Furthermore, although the veteran only mentioned VAMC 
treatment records that pertained to his claim for GERD, such 
treatment records may contain information about the veteran's 
other claimed conditions.  See Hyatt v. Nicholson, 21 Vet. 
App. 390, 394 (2007) (holding that the relevance of documents 
cannot be known with certainty before they are obtained).  As 
such, any VA medical records pertaining to the veteran's 
claimed conditions should be requested and added to the 
veteran's claims file.  38 C.F.R. § 3.159(c)(2).

If the veteran's VAMC treatment records do contain an 
indication that the veteran's GERD was caused by treatment 
for an upper respiratory infection during service, as the 
veteran has contended, the veteran should be scheduled for a 
VA examination.  The case of McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in- service event, injury or disease," or 
a disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  Therefore, the 
Board concludes that if the veteran's VAMC treatment records 
contain an indication that the veteran's current GERD may be 
related to an in-service event, an examination must be 
provided to determine the nature and etiology of the 
veteran's GERD. 

The veteran was afforded a VA examination in February 2006 
for his right ankle and right knee claims.  The Board finds 
the opinion pertaining to the veteran's right ankle is 
insufficient because it does not contain any clinical data or 
supporting rationale for its conclusion that the veteran's 
current right ankle disorder is less likely than not related 
to his in-service ankle injury.  In this regard, the value of 
a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  See also Knightly v. Brown, 6 
Vet. App. 200 (1994).  In this case, the February 2006 VA 
examiner did not include a nexus opinion as to the veteran's 
right ankle in her initial examination report.  The RO asked 
the examiner to clarify her opinion, and she submitted a 
March 2006 statement that the veteran's right ankle injury 
was less likely than not due to his right ankle sprain that 
occurred in service, but did not provide any reasoning for 
this conclusion.  Therefore, the veteran should be scheduled 
for a VA examination to reevaluate the nature and etiology of 
the veteran's current right ankle disorder.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any 
outstanding VAMC treatment records, to 
include records from the VAMC in Superior, 
Wisconsin.  If these records do not exist 
or are otherwise unavailable, that should 
be noted and associated with the veteran's 
claims file.

2.  If the veteran's VAMC treatment 
records provide an indication that the 
veteran's GERD may be associated with an 
in-service event, the veteran should be 
scheduled for an appropriate VA 
examination.  All studies, tests and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner should then indicate whether it 
is at least as likely as not that the 
veteran's GERD is etiologically related to 
service, to include treatment for a 
respiratory disability in service, or 
treatment for service-connected asthma. 

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  The veteran should be scheduled for a 
VA examination for his right ankle 
disorder.  All studies, tests and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner should then indicate whether it 
is at least as likely as not that the 
veteran's right ankle disorder is 
etiologically related to service. 

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

4.  Issue VCAA notice with regard to the 
issue of entitlement to service connection 
for GERD as secondary to service-connected 
asthma, including medication prescribed in 
treatment for asthma.  

5.  When the development requested above 
has been completed, the issues on appeal 
should be readjudicated on the basis of all 
evidence of record.  If any benefit sought 
is not granted, the veteran should be 
furnished a supplemental statement of the 
case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

6.  The RO should also adjudicate the 
issue of entitlement to service connection 
for GERD as secondary to service-connected 
asthma, including medication prescribed in 
treatment for asthma.  The veteran and his 
representative should be provided notice 
of the determination as well as his 
appellate rights.  Only if a timely 
substantive appeal is received following 
issuance of a statement of the case, 
pursuant to a timely notice of 
disagreement, should such secondary 
service connection claim be forwarded to 
the Board for appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




